DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6, 10, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2020.
	Examiner would like to remind Applicant to review any future claim amendments to ensure that each claim is provided with the proper status identifier.  Please see MPEP 714(II)(c).

Response to Arguments
Applicant’s arguments have been fully considered.
Applicant’s argument (1) against the US 5734394 (“Harold”, per Applicant) reference is persuasive (see page 9 of remarks).  The rejection(s) of claim 1 and 15 have been withdrawn.

Applicant’s arguments against the combination of Moreau et al. in view of Miyata et al. are not persuasive.  Applicant argues that (1) Miyata et al.’s plates 44 are not positioned back-to-back with abutting faces within a die carrier because Miyata requires a spacer between communication plates 44 (see page 13 of remarks).  While Miyata does disclose a spacer 42 between the communication plates 44, the claim language is not so specific as to overcome such a configuration.
Applicant has not given the claim term “back-to-back” a special definition, as the term does not have antecedent basis in the written description.  The plain meaning of the term, 
Further, each of Miyata et al.’s plates 44 includes a face that abuts the spacer 42.  Therefore, Miyata et al.’s configuration also presents first and second printhead die having “abutting faces.”  All considered, then, Miyata et al.’s configuration continues to read on the newly amended claim language of “back-to-back with abutting faces.”
Regardless, Examiner would like to point out that at least US 2007/0070103 (already of record) and US 2007/0019035 A1 (newly cited) each disclose printhead configurations in which first and second printhead die are positioned with back faces abutting.

Applicant also provides arguments directed towards the use of the claimed registration pin “to move” a printhead die within the carrier.  These arguments appear to be moot, however, because Applicant’s original disclosure fails to teach such a method step.  Please see the 35 USC 112 rejection of claims 1 and 15 for more details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 7-9, 11-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15:
	Method claim 1 has been amended to include the step of:  “using a registration pin of the die carrier to move the first printhead die relative to the second printhead die … to align the first and second printhead die.”
Similarly, claim 15 has been amended to include the step of:  “using a registration pin of the die carrier as a reference point to move the first printhead die relative to the second printhead die … to align nozzles of the first printhead die and the second printhead die.”
These claims, then, appear to require a step of using the registration pin to move the printhead die relative to each other, and in doing so, aligning the printhead die.  While Applicant points to paragraphs 23-25 and 27-29 of the specification in support, neither these paragraphs, nor the remainder of the original disclosure adequately support the newly incorporated features.
	The feature that the registration pin is used “to move” a printhead die is outside the scope of the original disclosure.  While it is Examiner’s best understanding that Applicant uses the registration pin “to provide a reference point from which the position of printhead die assembly may be defined … to align die 204 and die 106 within die carrier 230” (paragraph 26), the specification does not teach that the printhead die are moved using the registration pin.  
	In light of the above, the currently amended claims recite a method step that is not taught within Applicant’s original disclosure.
Regarding claims 2-4, 7-9, 11-14, 16-17, and 19:
	These claims also fail to meet the requirements of this statute for at least their dependency on claims 1/15.

Allowable Subject Matter
Claim 20 is allowed.
	Prosecution history makes clear the reasons for allowance of this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER

Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853